DETAILED ACTION
This office action is responsive to the amendment of December 17, 2021. By that amendment, claim 1 was amended; and claim 15 was canceled. Claims 1, 3, 4, 11, and 16-21 stand pending, though claims 19-21 were previously withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The outstanding rejection under 35 USC 101 of all claims was overcome by amendment to claim 1. 
The outstanding rejection of claim 15 under 35 USC 112(d) was overcome by cancellation of the claim. 
The outstanding rejection of claims 1, 3, 4, 11, 13, and 16-18 under 35 USC 103 in view of Medoff (US 2009/0275991 A1) in view of Ramos Maza (US 2012/0010617 A1) is maintained, even in view of the amendment to the claims. No particular arguments related to the prior rejection are noted, except to state that the amendment is not read on by the combination of prior art references. Medoff includes a compression slot which is capable of performing all of the claimed limitations as will be noted in the rejection, below. 
Drawings
Examiner studied the drawings and determined that the claimed subject matter of a fastener being capable of being oblique to the plate when installed through the compression slot is indeed shown (barely) at fig. 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Interpretations
Applicant has previously stated on the record that the “locking feature” is a part of the countersunk surface. Examiner has agreed to understand the term in light of this statement throughout prosecution. 
The term “semi-rigid material” is taught by applicant’s disclosure to be a biocompatible metal. 
“Concaved toward” is understood to mean that an “opening of the” concave portion is in the claimed direction – this is supported by the instant figures (noting that ‘upper’ surface is 104, pointed down in fig. 4; and bone facing surface 108 is facing up in fig. 4). 

Rejection
Claims 1, 3, 4, 11, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medoff (US 2009/0275991 A1) in view of Ramos Maza (US 2012/0010617 A1).
Regarding claims 1, 3, 4, and 18, Medoff teaches a plantar bone plate 40 (capable of use in plantar procedures as at [0047]) for treating fractures of a metatarsal bone [0047], comprising: 
a generally elongate member 41 having an upper surface (down in fig. 2C) and a lower, bone contact surface (up in fig. 2C), the elongate member including a semi-rigid material [0057]; 
a curvature including a first bend 50 and a second bend 52 along the longitudinal dimension of the plantar bone plate 40; 
the second bend 52 has a smaller radius than a radius of the first bend 50 (as seen in fig. 2C) and where the radius and concavity of the first and second bends are configured to mate with the anatomy of the plantar aspect of the metatarsal bone including a 5th metatarsal ([0017]: angled region designed to conform to contour of many sites, such as olecranon, proximal ulna, proximal or distal humerus, medial malleolus, or similar bones; [0047] radii and angles specifically tailored for a variety of bones including fifth metatarsal); 
the first bend 50 further comprising a curved portion extending from a middle portion of the plantar bone plate 40 to a beginning of a second bend 52; 
the second bend 52 further comprising a curved portion extending from the first bend 50 to a proximal end 48 of the plantar bone plate 40; 

wherein the plantar bone plate is comprised of a material possessing a tensile strength suitable for immobilizing adjacent bone portions of the metatarsal bone [0057]; 
a compression slot 67 capable of receiving some inferentially referred to fastener at an oblique angle with respect to a plane of the plantar bone plate to encourage bone fusion [0005]; and 
2Application No. 15/611,528Docket No.: 102015.0010PAmendment dated Februaiy 18, 2021Reply to Office Action of November 18, 2020wherein the inferentially referred to fastener has a head capable of abutting a surface of the plantar bone plate 40 and a shaft capable of securing bone portions together in a fixed configuration; 
wherein the plurality of fixation apertures 66 each is comprised of a countersunk surface [0046] disposed within the fixation aperture and below the upper surface of the bone plate and configured to allow some inferentially referred to countersunk head of the fastener to assume a level that is above, flush with, or disposed below the upper surface when the fastener is tightened to hold the plantar bone plate against the metatarsal bone; and 
each countersunk surface includes a locking feature (a sidewall, thereof); and
wherein the countersunk surface is capable of preventing some inferentially referred to fastener from backing out after being implanted into the metatarsal bone (as by frictional interconnection therewith amongst other interactions occurring between the fastener and the bone).

Medoff fails to specify the chamfer angle of the countersunk holes. 

It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Medoff plate with a 60-75 degree chamfer angle as suggested by Ramos Maza. One would have done so in order to provide the Medoff plate with anti-rotation structures (Ramos Maza [0055]) within the screw holes thereof to ensure secure contact between a tapered surface of a screw had and a countersunk bore. Such a configuration is considered to prevent the fastener from backing out after being implanted into a bone. 

Regarding claim 11, a flat portion of the plate 40 extends from the first bend 50 to the distal end.
Regarding claims 16 and 17, the plate includes a curvature on the lateral dimension as at fig. 2E. The lateral dimension curve is in combination with longitudinal curves 50 and 52. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799